United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-1749
                                    ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Missouri
Jose Antonio Salcido-Gonzalez, also    *
known as Tony,                         *    [UNPUBLISHED]
                                       *
            Appellant.                 *
                                  ___________

                            Submitted: December 23, 1999

                                Filed: January 13, 2000
                                    ___________

Before McMILLIAN, RICHARD S. ARNOLD, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Jose Antonio Salcido-Gonzalez appeals from the final judgment entered in the
District Court1 for the Eastern District of Missouri upon his guilty plea to conspiring
to distribute and possess with intent to distribute marijuana, in violation of 21 U.S.C.
§§ 841(a)(1) and 846. The district court sentenced appellant to five years



      1
       The Honorable Stephen N. Limbaugh, United States District Judge for the
Eastern District of Missouri.
imprisonment. For reversal, appellant argues that the district court erred in denying his
motion for safety-valve relief. For the reasons discussed below, we dismiss his appeal.

       Prior to pleading guilty, Salcido-Gonzalez entered into a sentencing stipulation
in which he and the government “mutually agree[d] that they each waive[d] their right
to appeal the sentence of the District Court in this matter as part of the plea agreement,
unless the court departs either upwards or downward from the relevant guidelines
range.” This waiver is enforceable so long as it is the result of a knowing and voluntary
decision. See United States v. Michelsen, 141 F.3d 867, 871 (8th Cir.), cert. denied,
119 S. Ct. 363 (1998). We conclude that Salcido-Gonzalez’s waiver was knowing and
voluntary because, at the time of his plea, he was 24 years old, had earned a high
school diploma, a degree in electrical engineering, and an electrical engineering license;
he was assisted by counsel and an interpreter at the change-of-plea and sentencing
hearings; the district court questioned him about the appeal waiver at the change-of-
plea hearing, and engaged in an extended colloquy to determine that he was competent
to enter the plea, that he understood the sentencing stipulation, and that his plea was
knowing, free, and voluntary; the district court reminded him of the appeal waiver at
sentencing; and the sentencing stipulation advised him of the five-year mandatory
minimum term of imprisonment which he ultimately received. See id. at 871-72
(examining personal characteristics of defendant and circumstances surrounding plea
agreement when assessing knowledge and voluntariness of waiver); United States v.
Greger, 98 F.3d 1080, 1081-82 (8th Cir. 1996) (so long as sentence is not in conflict
with negotiated plea agreement, knowing and voluntary waiver of right to appeal from
sentence will be enforced; appeal waiver was knowing and intelligent where it was
included in plea agreement, it was discussed at change-of-plea hearing, court imposed
sentence without objection from defendant, and court reviewed appeal waiver at
sentencing).




                                           -2-
        We have previously enforced similar appeal waivers. See United States v.
Williams, 160 F.3d 450, 451 (8th Cir. 1998) (per curiam). Although Salcido-
Gonzalez’s five-year statutorily required sentence is above the otherwise applicable 46-
to-57-month Guidelines imprisonment range, it is not a departure from the Guidelines:
it is the Guidelines sentence. See 21 U.S.C. § 841(b)(1)(B); U.S.S.G. § 5G1.1(b)
(where statutorily required minimum sentence is greater than maximum of applicable
Guidelines range, statutorily required minimum sentence shall be Guidelines sentence),
comment. (when statute requires minimum sentence, only sentence greater than
statutorily required sentence would be departure from Guidelines) (Nov. 1, 1998).

      Accordingly, because Salcido-Gonzalez’s sentence was not a departure from the
Guidelines, we now specifically enforce his promise not to appeal by dismissing his
appeal. See United States v. Williams, 160 F.3d at 452.

      A true copy.

             Attest:

             CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-